DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendments filed on 22 February 2022 and 25 April 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite “wherein each of the markers is identified by a pair of primers comprising nucleic acid sequences as follows: rs2493132 is identified by a pair of primers comprising nucleic acid sequences SEQ ID NO: 1 and 2…”. This amendment adds steps and/or elements to the claims which were not routine or conventional in the prior art that are sufficient to amount to something significantly more than the recited judicial exception(s).
Further, the sequence listing filed on 25 April 2022 has been entered.
Election/Restrictions
3. In the reply of 24 August 2021, Applicant elected, with traverse, Group I and the species of the combination of each of the SNPs in Table 1. In the reply of 25 April 2022, the claims were amended and now recite “identifying one or more marker sequences” “wherein the marker is selected from the group consisting of rs2493132….”. The claims go on to recite “wherein each of the markers is identified by a pair of primers comprising nucleic acid sequences as follows.” As discussed in detail below, it is not clear as to what is encompassed by the claims and whether the claims intend to recite, for example, that the method is one that assays for each of the markers (analyzes each of the markers by DDPCR) using each of the recited pairs of primers and the method then detects / identifies one or more of the marker sequences in the sample from the individual. Such a claim would be encompassed by the original election of species. However, in the reply of 25 April 2022, Applicant states:

    PNG
    media_image1.png
    180
    644
    media_image1.png
    Greyscale
 
	This change in election is not permitted since the claims still encompass the originally elected species of methods that assay for each of the SNP markers and require using primer pairs for amplifying each of the recited markers.  Further, the response does not explain the statement that the “requirement is moot now.”	
Claim Status
4. 	Claims 1, 5, 6, 8-13 and 16-23 are pending.
	Claims 8-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 5, 6, 11-13 and 21-23 read on the elected invention and have been examined herein. The claims have been examined to the extent that the claims require assaying for the combination of each of the marker sequences. Claim 5 has been examined to the extent that it requires assaying for each of the markers using each of the primer pairs listed in claim 1 in the DDPCR assay and identifies from 3 to 9 markers per patient. 
Nucleotide Sequence Disclosures
5. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: 
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application. In the instant case the specification (e.g. Table 1) recites sequences that are preceded by “SEQ ID.” rather than the required “SEQ ID NO:”. Correction is required.	
New / Modified Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 11-13 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Maintained rejections:
A. Claims 1, 5, 6, 11-13 and 21-23 are indefinite because the claims do not set forth how one arrives at a ratio of donor derived marker sequences to recipient derived marker sequences based only on performing steps (i)-(iii) of claim 1. Claim 1 does not require distinguishing between donor derived and recipient derived marker sequences and thereby it is unclear as to how one would accomplish step (v) of determining a ratio of the donor derived marker sequences to recipient derived marker sequences based only on the results obtained in step (iii).Response to Remarks:
Applicant argues that “Distinguishing between the recipient and donor markers is a routine procedure. For example, the genotype of the recipient may be obtained by tissue sampling. As this is not the main concept of the invention, these steps are not required in the claim.”
This argument has been fully considered but is not persuasive. Distinguishing between the donor-derived and recipient-derived marker sequences is a critical feature of the claims because the claims require that this occurs in order to calculate a ratio of the donor-derived marker sequences to the recipient-derived marker sequences. The claims omit this essential step in which donor-derived and recipient-derived marker sequences are distinguished from one another. The claims are not limited to methods wherein the marker sequences have different genotypes in the donor and recipient.  The circulating cell-free nucleic acids will contain both the donor and recipient DNA and thereby the claims are unclear as to how step iv) is accomplished in the absence of a step or element that distinguishes between the donor-derived and the recipient-derived marker sequences. 
B. Claim 5 is unclear as to what constitutes the patient and how this limitation is intended to further limit the claim since the claim previously refers only to organ transplant recipients and organ transplant donors. 
Response to Remarks:
Applicant argues The response states that the claim has been amended to delete the term “candidate SNP” which is replaced with “marker” and that this makes the rejection moot.
However, this amendment does not address the additional aspect of the rejection as it relates to the claim reciting “the patient” whereas this phrase does not have antecedent basis since the claim previously refers only to a donor and a recipient.
New Claim Rejections:
C. Claims 1, 5, 6, 11-13 and 21-23 are indefinite because the claims require that “each of the markers is identified by a pair of primers” wherein the claims go on to recite each of the 71 markers and pairs of primers for amplifying the 71 markers; however, the claims also recite “wherein the marker is selected from the group consisting of” as well as the steps of identifying “one or more markers”. These recitations are in contrast to one another – i.e., steps (ii) and (iii) require identifying only one or more of the markers, whereas the claims also require that the identifying step uses each of the 71 primer pairs for the 71 markers. The claims should be amended to clarify that steps (ii) and (iii) are performed using each of the recited primer pairs and that one or more of the markers detected are then used to calculate the ratio of the donor-derived marker sequences to the recipient-derived marker sequences. Claim 5 is additionally unclear since this claim appears to limit the number of markers to 3-9 whereas the claim previously requires that identifying comprises assaying for each of the 71 markers. 
D. Claims 1, 5, 6, 11-13 and 21-23 are indefinite over the recitation of “SNP71.” Neither the specification nor the claims provide a limiting definition for what constitutes “SNP71.” Table 1 of the specification lists “S1. No.” and includes a number 71. However, the specification does not indicate that “S1. No.” is equivalent to “SNP71.” Nor does the specification or the claims define the metes and bounds of what is encompassed by a “SNP71.” For instance, the claims do not define a “SNP71” as being limited to a SNP on the Y chromosome present in the SRY gene which is amplified and detected using the primer pair of SEQ ID NO: 141 and 142.
E. Claim 21 is indefinite over the recitation of “the ratio of cut off values” because it is unclear as to how this recitation relates to the remainder of the claim because the claim does not require determining the ratio of cut off values. The claim previously requires comparing a calculated percent (the ratio of the donor derived marker sequences to recipient derived marker sequences expressed as a percent) to a cut off value. The claim does not previously recite or include a step of obtaining a ratio of cut off values.
New Claim Rejections - 35 USC § 112(a) – Written Description 
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 11-13 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
MPEP § 2163 states that “An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
In the present situation, the claims as amended recite “SNP71.” The originally filed specification did not specifically recite “SNP71.” Table 1 of the specification lists “S1. No.” and includes a number 71. However, the specification does not indicate that “S1. No.” is equivalent to “SNP71.”  Nor does the specification or the claims adequately describe what is encompassed by “SNP71.” For instance, the claims do not define a “SNP71” as being limited to a SNP on the Y chromosome present in the SRY gene which is amplified and detected using the primer pair of SEQ ID NO: 141 and 142. As broadly recited SNP71 encompasses any SNP, or any SNP in any gene on any chromosome which may be amplified using the primers of SEQ ID NO :141 and 142 under any amplification conditions (including low stringency annealing conditions). It is noted that now canceled claim 2 previously recited the SNPs of Table 1 and Table 1 was previously presented as:

    PNG
    media_image2.png
    73
    923
    media_image2.png
    Greyscale


However, again, there is no clear teaching in the specification that the 71st SNP in Table 1 is “SNP71” and that “SNP71” is limited to a SNP in the SRY gene on the Y chromosome which is amplified and detected using the primer pair of SEQ ID NO: 141 and 142.
Accordingly, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of possible “SNP71” markers which are not adequately described in the specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634